Name: 2011/176/EU: Commission Decision of 21Ã March 2011 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document C(2011) 1754) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  industrial structures and policy;  marketing;  demography and population;  technology and technical regulations
 Date Published: 2011-03-22

 22.3.2011 EN Official Journal of the European Union L 76/99 COMMISSION DECISION of 21 March 2011 extending the validity of Decision 2006/502/EC requiring Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters (notified under document C(2011) 1754) (Text with EEA relevance) (2011/176/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 13 thereof, Whereas: (1) Commission Decision 2006/502/EC (2) requires Member States to take measures to ensure that only lighters which are child-resistant are placed on the market and to prohibit the placing on the market of novelty lighters. (2) Decision 2006/502/EC was adopted in accordance with the provisions of Article 13 of Directive 2001/95/EC, which restricts the validity of the Decision to a period not exceeding one year, but allows it to be confirmed for additional periods none of which shall exceed one year. (3) Decision 2006/502/EC was amended four times, firstly by Commission Decision 2007/231/EC (3) which extended the validity of the Decision until 11 May 2008, secondly by Commission Decision 2008/322/EC (4) which extended the validity of the Decision until 11 May 2009, thirdly by Commission Decision 2009/298/EC (5) which extended the validity of the Decision until 11 May 2010 and fourthly by Commission Decision 2010/157/EU (6) which extended the validity of the Decision for a further year until 11 May 2011. (4) In the absence of other satisfactory measures addressing the child safety of lighters, it is necessary to extend the validity of Decision 2006/502/EC for a further 12 months. (5) Therefore, Decision 2006/502/EC should be amended it accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2006/502/EC, paragraph 2 is replaced by the following: 2. This Decision shall apply until 11 May 2012. Article 2 Member States shall take the necessary measures to comply with this Decision by 11 May 2011 at the latest and shall publish those measures. They shall forthwith inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 March 2011. For the Commission John DALLI Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 198, 20.7.2006, p. 41. (3) OJ L 99, 14.4.2007, p. 16. (4) OJ L 109, 19.4.2008, p. 40. (5) OJ L 81, 27.3.2009, p. 23. (6) OJ L 67, 17.3.2010, p. 9.